
	
		II
		109th CONGRESS
		2d Session
		S. 3846
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2006
			Mr. Carper (for himself
			 and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the establishment and maintenance of
		  electronic personal health records for individuals and family members enrolled
		  in Federal employee health benefits plans under chapter 89 of title 5, United
		  States Code, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Employees Electronic
			 Personal Health Records Act of 2006.
		2.Electronic
			 personal health records for Federal employee health benefits plans
			(a)Contract
			 requirementSection 8902 of title 5, United States Code, is
			 amended by adding at the end the following:
				
					(p)Each contract
				under this chapter shall require the carrier to provide for the establishment
				and maintenance of electronic personal health records in accordance with
				section
				8915.
					.
			(b)Electronic
			 personal health recordsChapter 89 of title 5, United States
			 Code, is amended by adding after section 8914 the following:
				
					8915.Electronic
				personal health records
						(a)In this section,
				the term—
							(1)claims
				data means—
								(A)a comprehensive
				record of health care services provided to an individual, including
				prescriptions; and
								(B)contact
				information for providers of health care services; and
								(2)standard
				electronic format means a format that—
								(A)uses open
				electronic standards;
								(B)enables health
				information technology to be used for the collection of clinically specific
				data;
								(C)promotes the
				interoperability of health care information across health care settings,
				including reporting under this section and to other Federal agencies;
								(D)facilitates
				clinical decision support;
								(E)is useful for
				diagnosis and treatment and is understandable for the individual or family
				member; and
								(F)is based on the
				Federal messaging and health vocabulary standards—
									(i)developed by the
				Consolidated Health Informatics Initiative; or
									(ii)developed and
				endorsed by the Office of the National Coordinator for Health Information
				Technology, the American Health Information Community, or the Secretary of
				Health and Human Services.
									(b)(1)Each carrier entering
				into a contract for a health benefits plan under section 8915 shall provide for
				the establishment and maintenance of electronic personal health records for
				each individual and family member enrolled in that health benefits plan in
				accordance with this section.
							(2)In the administration of this
				section, the Office of Personnel Management—
								(A)shall ensure that each individual and
				family member is provided—
									(i)timely notice of the establishment
				and maintenance of electronic personal health records; and
									(ii)an opportunity to file an election
				at any time to—
										(I)not participate in the establishment or
				maintenance of an electronic personal health record for that individual or
				family member; and
										(II)in the case of an electronic personal
				health record that is established under this section, terminate that electronic
				personal health record;
										(B)shall ensure that each electronic
				personal health record shall—
									(i)be based on standard electronic
				formats;
									(ii)be available for electronic access
				through the Internet for the use of the individual or family member to whom the
				record applies;
									(iii)enable the individual or family
				member to—
										(I)share any contents of the electronic
				personal health record through transmission in standard electronic format, fax
				transmission, or other additional means to providers of health care services or
				other persons;
										(II)copy or print any contents of the
				electronic personal health record; and
										(III)add supplementary health information,
				such as information relating to—
											(aa)personal, medical, and emergency
				contacts;
											(bb)laboratory tests;
											(cc)social history;
											(dd)health conditions;
											(ee)allergies;
											(ff)dental services;
											(gg)immunizations;
											(hh)prescriptions;
											(ii)family health history;
											(jj)alternative treatments;
											(kk)appointments; and
											(ll)any additional information as
				needed;
											(iv)contain—
										(I)claims data from—
											(aa)providers of health care services
				that participate in health benefits plans under this chapter;
											(bb)to the extent feasible, other
				providers of health care services; and
											(cc)to the extent feasible, other health
				benefits plans in which the individual or family members have
				participated;
											(II)clinical care, pharmaceutical, and
				laboratory records; and
										(III)the name of the source for each item of
				health information;
										(v)authenticate the identity of each
				individual upon accessing the electronic personal health record; and
									(vi)contain an audit trail to list the
				identity of individuals who access the electronic personal health record;
				and
									(C)shall ensure that the individual or
				family member may designate—
									(i)any other individual to access and
				exercise control over the sharing of the electronic personal health record;
				and
									(ii)any other individual to access the
				electronic personal health record in an emergency;
									(D)shall require each health benefits
				plan to comply with all privacy and security regulations promulgated under
				section 246(c) of the Health Insurance Portability and Accountability Act of
				1996 (42 U.S.C. 1320d–2) and other relevant laws relating to privacy and
				security;
								(E)shall require each carrier that enters
				into a contract for a health benefits plan to provide for the electronic
				transfer of the contents of an electronic personal health record to another
				electronic personal health record under a different health benefits plan
				maintained under this section or a similar record not maintained under this
				section if—
									(i)coverage in a health benefits plan
				under this chapter for an individual or family member terminates; and
									(ii)that individual or family member
				elects such a transfer;
									(F)shall require each carrier to provide
				for education, awareness, and training on electronic personal health records
				for individuals and family members enrolled in health benefits plans;
				and
								(G)may require each carrier to provide
				for an electronic personal health record to be made available for electronic
				access, other than through the Internet, for the use of the individual or
				family member to whom the record applies, if that individual or family member
				requests such
				access.
								.
			(c)Technical and
			 conforming amendmentThe table of sections for chapter 89 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					
						Sec. 8915. Electronic personal health
				records.
					
					.
			3.Effective dates
			 and application
			(a)In
			 generalExcept as provided under subsection (b), the amendments
			 made by this Act shall take effect 30 days after the date of enactment of this
			 Act.
			(b)Establishment
			 and maintenance of electronic personal health recordsThe
			 requirement for the establishment and maintenance of electronic personal health
			 records under sections 8902(p) and 8915 of title 5, United States Code (as
			 added by this Act), shall apply with respect to contracts for health benefits
			 plans under chapter 89 of that title which take effect on and after January of
			 the earlier of—
				(1)the first
			 calendar year following 2 years after the date of enactment of this Act;
			 or
				(2)any calendar year
			 determined by the Office of Personnel Management.
				
